DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-7, 9, 13-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0139250 A1, cited by applicant) in view of Uy (US 2006/0007222 A1) and Christophy et al. (US 2017/0219859 A1).

As to claim 1, Li et al. discloses an electronic apparatus (Fig.7: terminal device 700) comprising:
a panel device (Fig.7: LCD panel 710) comprising a plurality of image display pixels (Fig.2; [0032]: the transparent electrode regions 24 correspond to the image display pixels, since the backlight provided by the backlight source 110 only passes through the transparent electrode regions 24) and a plurality of image sensing elements (Fig.3B: photosensitive devices 33);
an optical element (Fig.5A: lenses 54; or Fig.5B: lens 58) disposed on an upper portion of the panel device ([0068]: “a lens 54 is disposed above each photosensitive device 52”.  [0069]: “a lens 58 is disposed on the photosensitive device array 58”), wherein the plurality of image sensing elements are configured to sense an incident light through the optical element ([0070]);
a viewing zone adjusting assembly (Fig.6A: liquid crystal layer 650A) configured to adjust a field of view (FOV) of the plurality of image sensing elements ([0034]: the transmission of light can be controlled by twisting the liquid crystal molecules in the liquid crystal layer, thereby controlling the FOV of the photosensitive devices); and
a processor (Fig.7: processing component 740) configured to:
control the viewing zone adjusting assembly to adjust the FOV of at least one image sensing element ([0087]: “The processing component 740 typically controls overall operations of the device 700, such as the operations associated with display,…, camera operations…”) ([0036]: “The array substrate 130 generates a voltage to control the twisting orientation of the liquid crystal molecules in the liquid crystal layer 140.”), and
control the panel device to display an image generated based on the sensed incident light ([0087]: “The processing component 740 typically controls overall operations of the device 700, such as the operations associated with display…”  This includes displaying the images captured by the photosensitive devices 33).
Li fails to disclose a viewing zone adjusting assembly configured to adjust a field of view (FOV) of the plurality of image sensing elements; and
the processor configured to:
control the viewing zone adjusting assembly to adjust an angle of the FOV of the plurality of image sensing elements,
wherein each of the plurality of image sensing elements are disposed between each of the plurality of image display pixels, respectively, in a two-dimensional array,
wherein the optical element comprises a plurality of liquid crystal lenses including liquid crystals,
wherein the processor is further configured to:
control the viewing zone adjusting assembly to differently adjust the angle of the FOV of the plurality of image sensing element disposed at different arrangement positions based on a user command.
However, Uy teaches adjusting a field of view (FOV) of the plurality of image sensing elements; and
the processor configured to:
adjust an angle of the FOV of the plurality of image sensing elements ([0039]: the lens in Fig.4 can be made of any material that can change its refractive index and change the angle of incident light by altering the shape of the lens surface. Changing the angle of the incident light corresponds to adjusting the angle of the FOV of the image sensing elements),
wherein each of the plurality of image sensing elements are disposed between each of the plurality of image display pixels, respectively, in a two-dimensional array (Fig.3A: each image element 305 is disposed in between each color cell 315 and 320. The color cell corresponds to image display pixel in the claim).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with the teaching of Uy to have the viewing zone adjusting assembly configured to adjust a field of view (FOV) of the plurality of image sensing elements; and the processor configured to: control the viewing zone adjusting assembly to adjust an angle of the FOV of the plurality of image sensing elements, wherein each of the plurality of image sensing elements are disposed between each of the plurality of image display pixels, respectively, in a two-dimensional array, so as to easily adjust the imaging settings, thereby improving user experience.
While Uy teaches the lens placed over each individual image sensor can be any material that can be shaped to have a surface the allows light to have an appropriate angle of incidence and has an appropriate refractive index, see Fig.4 and para [0039], it fails to expressly disclose the optical element comprises a plurality of liquid crystal lenses including liquid crystals,
wherein the processor is further configured to:
differently adjust the angle of the FOV of the plurality of image sensing element disposed at different arrangement positions based on a user command.
However, Christophy et al. teaches the optical element comprises a plurality of liquid crystal lenses including liquid crystals ([0007]: “The lens array may have lenses such as liquid lenses or liquid crystal lenses”),
wherein the processor is further configured to:
differently adjust the angle of the FOV of the plurality of image sensing element disposed at different arrangement positions ([0058]: the lenses may be controlled differently in different regions. Particular regions can be selectively placed in a restricted angle-of-view mode) based on a user command ([0031]: “Changes in the operating mode of display 14 to implement angle-of-view restrictions (i.e., adjustments to display 14 to place display 14 in normal viewing mode or a reduced-angle-of-view privacy mode) may be made based on user input…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Uy with the teaching of Christophy et al. to have a plurality of liquid crystal lenses including liquid crystals, wherein the processor is further configured to: differently adjust the angle of the FOV of the plurality of image sensing element disposed at different arrangement positions based on a user command, so as to provide a device that is easier to control and more convenient to use.

As to claim 2, Li et al. in view of Uy and Christophy et al. discloses the electronic apparatus as claimed in claim 1, 
wherein each of the plurality of image sensing elements is disposed on a same layer as the plurality of image display pixels or disposed on a different layer from the plurality of image display pixels (Li et al.: Fig.3A; [0038]: the pixel subunits are disposed on the array substrate 320, and the photosensitive devices 33 are disposed on the photosensitive device array 330).

As to claim 6, Li et al. in view of Uy and Christophy et al. discloses the electronic apparatus as claimed in claim 1, 
wherein the viewing zone adjusting assembly comprises a voltage applier configured to apply a voltage to the optical element (Christophy et al.: [0053]: voltage is applied from electrodes 100 and 94; therefore, the electrodes 100 and 94 correspond to the voltage applier in the claim),
wherein the processor is further configured to control the voltage applier to apply different voltages to each of the plurality of liquid crystal lenses based on arrangement positions of the plurality of liquid crystal lenses (Christophy et al.: [0058]: the lenses may be controlled differently in different regions. Therefore, the voltages applied to the liquid crystal lenses in different regions are different), and
wherein an angle of an alignment of the liquid crystals change based on an intensity of the voltage applied (Christophy et al.: [0054]: “the liquid crystal molecules are rotated by applied electric fields”).

As to claim 7, Li et al. in view of Uy and Christophy et al. discloses the electronic apparatus as claimed in claim 1, wherein the optical element is configured to disperse light emitted from the plurality of image display pixels (Li et al.: Fig.5B; [0069]: since the lens is disposed on the photosensitive device array, and the backlight source 310 is behind the photosensitive device array (Fig.3A), the light emitted from the display is dispersed by the lens).

As to claim 9, Li et al. in view of Uy and Christophy et al. discloses the electronic apparatus as claimed in claim 1, wherein the processor is further configured to process a plurality of images based on a FOV of each of the plurality of images acquired from the plurality of image sensing elements to obtain an output image to be displayed on the plurality of image display pixels (each the image signal generated from each of the photosensitive devices corresponds to an image, wherein each image inherently has a FOV).

As to claim 13, Li et al. in view of Uy and Christophy et al. discloses the electronic apparatus as claimed in claim 1, wherein each of the plurality of image sensing elements is a single sensing element or a two-dimensional sensing element of a macro pixel form (Li et al.: Fig.3B: photosensitive device 33).

Method claims 14-15 recite substantially similar subject matter as disclosed in claims 1-2, respectively; therefore, they are rejected for the same reasons.

Method claim 19 recites substantially similar subject matter as disclosed in claim 6; therefore, it is rejected for the same reasons.


Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0139250 A1, cited by applicant) in view of Uy (US 2006/0007222 A1) and Christophy et al. (US 2017/0219859 A1) as applied to claim 1 above, and further in view of Zalevsky et al. (Integrated Nanophotonic Devices (Second Edition), 2014) and ePHOTOzine (Complete Guide To Image Sensor Pixel Size, 2016).

As to claim 3, Li et al. in view of Uy and Christophy et al. discloses the electronic apparatus as claimed in claim 1, wherein the viewing zone adjusting assembly comprises a liquid crystal shutter (Li et al.: Fig.6A: liquid crystal layer 650A) disposed on or below the optical element (Li et al.: [0077]: “Alternatively, a lens (not illustrated) is disposed at a photosensitive side of each photosensitive device of the LCD panel”.  That is, the liquid crystal layer 650A is disposed on the lens), and
wherein the processor is further configured to control an opening or closing operation of each of the plurality of cells by controlling whether or not a voltage is applied to each of the plurality of cells included in the liquid crystal shutter (Li et al.: [0036]: “The array substrate 130 generates a voltage to control the twisting orientation of the liquid crystal molecules in the liquid crystal layer 140”).
Li et al. in view of Uy and Christophy et al. does not expressly disclose the liquid crystal shutter comprising a plurality of cells having a smaller size than that of the plurality of image sensing element.
However, Zalevsky et al. teaches Liquid crystal molecules have a size ranges typically from 2 to 10 nm (paragraph 1 of attached document). 
On the other hand, ePHOTOzine teaches image sensing elements have a size ranges from 1.1 microns to 8.4 microns (Page 3, paragraph 1 of attached document).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li, Uy and Christophy et al. with the teaching of Zalevsky et al. and ePHOTOzine to have the liquid crystal shutter comprising a plurality of cells having a smaller size than that of the plurality of image sensing element, so as to properly perform the functions of the liquid crystal shutter and the image sensor.

Method claim 16 recites substantially similar subject matter as disclosed in claim 3; therefore, it is rejected for the same reasons.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0139250 A1, cited by applicant) in view of Uy (US 2006/0007222 A1), Christophy et al. (US 2017/0219859 A1), Zalevsky et al. (Integrated Nanophotonic Devices (Second Edition), 2014) and ePHOTOzine (Complete Guide To Image Sensor Pixel Size, 2016) as applied to claim 3 above, and further in view of Shioda et al. (US 6,081,371).

As to claim 4, Li et al. in view of Uy, Christophy et al., Zalevsky et al. and ePHOTOzine discloses the electronic apparatus as claimed in claim 3.
Li et al. in view of Uy, Christophy et al., Zalevsky et al. and ePHOTOzine fails to disclose wherein the processor is further configured to adjust a FOV of a display by adjusting at least one of an opening position or an opening size of the corresponding liquid crystal shutter based on an arrangement position of each of optical lenses included in the optical element.
However, Shioda et al. teaches adjust a FOV of a display by adjusting at least one of an opening position or an opening size of the corresponding liquid crystal shutter (Col.5, lines 39-43: the field area of the visual field of the microscope is adjusted by liquid crystal shutter 8) based on an arrangement position of each of optical lenses included in the optical element (Col.6, lines 37-40: “An imaging lens 27, a mirror 28, and a prism 29 are sequentially arranged behind the LCD monitor 26, thus forming an image projection optical system L for projecting an image onto part of the visual field of the microscope”.  That is, when adjusting the adjusting the FOV by adjusting the opening of the liquid crystal shutter, other optical elements need to be taken into account).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li et al., Uy, Christophy et al., Zalevsky et al. and ePHOTOzine with the teaching of Shioda et al. to adjust a FOV of a display by adjusting at least one of an opening position or an opening size of the corresponding liquid crystal shutter based on an arrangement position of each of optical lenses included in the optical element, so as to adjust the FOV of the display easily, thereby improving the functionality of the device and enhancing the user experience.

As to claim 5, Li et al. in view of Uy, Christophy et al., Zalevsky et al. and ePHOTOzine discloses the electronic apparatus as claimed in claim 3.  The above combination fails to disclose wherein the processor is further configured to:
control the opening or closing operation of each of the plurality of cells such that light is incident from the liquid crystal shutter corresponding to at least one sensing element disposed in an outer region to at least one cell region located at a first position, when the FOV of the display is enlarged, and
control the opening or closing operation of each of the plurality of cells such that the light is incident from the liquid crystal shutter corresponding to at least one sensing element disposed in the outer region to at least one cell region located at a second position, when the FOV of the display is reduced, the second position being different from the first position.
However, Shioda et al. teaches controlling the opening or closing operation of each of the plurality of cells such that light is incident from the liquid crystal shutter corresponding to at least one sensing element disposed in an outer region (Fig.3B: the light shielding portion 45 corresponds to the claimed outer region) to at least one cell region located at a first position (Fig.3B: a position located in the light shielding portion 45 other than the light-transmitting portion 43 corresponds to the first position), when the FOV of the display is enlarged (Fig.3B: if the pixel to be included in the FOV is in light-shielding portion 45 and outside of the light-transmitting portion 43, the FOV needs to be enlarged in order to include that pixel), and
controlling the opening or closing operation of each of the plurality of cells such that the light is incident from the liquid crystal shutter corresponding to at least one sensing element disposed in the outer region to at least one cell region located at a second position, when the FOV of the display is reduced, the second position being different from the first position (Fig.3B: if the pixel to be included in the FOV is in the light-shielding portion 45 and within the light-transmitting portion 43, the FOV can be reduced).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li et al., Uy, Christophy et al., Zalevsky et al. and ePHOTOzine with the teaching of Shioda et al. to control the opening or closing operation of each of the plurality of cells such that light is incident from the liquid crystal shutter corresponding to at least one sensing element disposed in an outer region to at least one cell region located at a first position, when the FOV of the display is enlarged, and control the opening or closing operation of each of the plurality of cells such that the light is incident from the liquid crystal shutter corresponding to at least one sensing element disposed in the outer region to at least one cell region located at a second position, when the FOV of the display is reduced, the second position being different from the first position, so as to adjust the FOV of the display as desired, thereby improving the functionality of the device.

Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0139250 A1, cited by applicant) in view of Uy (US 2006/0007222 A1) and Christophy et al. (US 2017/0219859 A1) as applied to claims 1 and 14 above, and further in view of Herold et al. (US 2014/0145939 A1).

As to claim 8, Li et al. in view of Uy and Christophy et al. discloses the electronic apparatus as claimed in claim 1.  The above combination fails to disclose wherein the processor is further configured to perform time division driving such that the plurality of image sensing elements are not driven during a first period in which the plurality of image display pixels are driven, and the plurality of image display pixels are not driven during a second period in which the plurality of image sensing elements are driven.
However, Herold et al. teaches performing time division driving such that the plurality of image sensing elements are not driven during a first period in which the plurality of image display pixels are driven, and the plurality of image display pixels are not driven during a second period in which the plurality of image sensing elements are driven (Fig.2: bottom half of the figure: S) Sequential operation of display and camera; [0052]: “Only a control of the display array 1 takes place in Δt1, whereas in Δt2 only a control of the camera array 2 takes place”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li et al., Uy and Christophy et al. with the teaching of Herold et al. to perform time division driving such that the plurality of image sensing elements are not driven during a first period in which the plurality of image display pixels are driven, and the plurality of image display pixels are not driven during a second period in which the plurality of image sensing elements are driven, so as to minimize both optical crosstalk and electrical crosstalk due to the circuit parts adjacent in the circuit, thereby improving the image quality.

Method claim 20 recites substantially similar subject matter as disclosed in claim 8; therefore, it is rejected for the same reasons.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0139250 A1, cited by applicant) in view of Uy (US 2006/0007222 A1) and Christophy et al. (US 2017/0219859 A1) as applied to claim 1 above, and further in view of Fujita (JP2003332546A, English translation attached to previous Office Action).

As to claims 11 and 12, Li et al. in view of Uy and Christophy et al. discloses the electronic apparatus as claimed in claim 1, but fails to disclose wherein the processor is further configured to control the viewing zone adjusting assembly to adjust the FOV of the at least one image sensing element based on a distance of the at least one image sensing element with respect to a center of the panel device, wherein the processor is further configured to increase the FOV of the at least one image sensing element as the distance with respect to the center of the panel device of the at least one image sensing element increases.
However, Fujita teaches the processor is further configured to adjust the FOV of the at least one image sensing element based on a distance of the at least one image sensing element with respect to a center of the panel device, wherein the processor is further configured to increase the FOV of the at least one image sensing element as the distance with respect to the center of the panel device of the at least one image sensing element increases (depending on the conditions such as the incident angle or the incident position of the obliquely incident light, the amount of light collected on the respective optical sensor unit 56 differs between the central portion 57 of the image area where it is easy to collect light and the peripheral portion 58 where it is difficult to collect light, see [0010]. Therefore, the liquid crystal lens 30 of Fujita comprises upper electrodes 10a and 10b, which form the opening 32. The size and position of the opening 32 are pre-optimized according to the incident angle of the obliquely incident light with respect to the individual pixel portions 16, see [0044]. In other words, the size of the openings 32 of the pixels in the peripheral portion 58 should be larger than the size of the openings of the pixels in the central portion 57, meaning the FOV of the pixels in the peripheral portion 58 is larger than the FOV of the pixels in the central portion 57).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li et al., Uy and Christophy et al. with the teaching of Fujita to adjust the FOV of the at least one image sensing element based on a distance of the at least one image sensing element with respect to a center of the panel device, wherein the processor is further configured to increase the FOV of the at least one image sensing element as the distance with respect to the center of the panel device of the at least one image sensing element increases, so as to improve the variation in the optical sensitivity characteristics of each pixel unit, thereby improving the image quality.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0139250 A1, cited by applicant) in view of Uy (US 2006/0007222 A1) and Christophy et al. (US 2017/0219859 A1) as applied to claim 16 above, and further in view of Shioda et al. (US 6,081,371).

As to claim 17, Li et al. in view of Uy and Christophy et al. discloses the control method as claimed in claim 16.
The above combination fails to disclose wherein in the controlling of the viewing zone adjusting assembly, a FOV of a display is adjusted by adjusting at least one of an opening position or an opening size of the corresponding liquid crystal shutter based on an arrangement position of each of optical lenses included in the optical element.
However, Shioda et al. teaches, in the controlling of the viewing zone adjusting assembly, a FOV of a display is adjusted by adjusting at least one of an opening position or an opening size of the corresponding liquid crystal shutter (Col.5, lines 39-43: the field area of the visual field of the microscope is adjusted by liquid crystal shutter 8) based on an arrangement position of each of optical lenses included in the optical element (Col.6, lines 37-40: “An imaging lens 27, a mirror 28, and a prism 29 are sequentially arranged behind the LCD monitor 26, thus forming an image projection optical system L for projecting an image onto part of the visual field of the microscope”.  That is, when adjusting the adjusting the FOV by adjusting the opening of the liquid crystal shutter, other optical elements need to be taken into account).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li et al., Uy and Christophy et al. with the teaching of Shioda et al. to adjust a FOV of a display by adjusting at least one of an opening position or an opening size of the corresponding liquid crystal shutter based on an arrangement position of each of optical lenses included in the optical element in the controlling of the viewing zone adjusting assembly, so as to adjust the FOV of the display easily, thereby improving the functionality of the device and enhancing the user experience.

As to claim 18, Li et al. in view of Uy and Christophy et al. discloses the control method as claimed in claim 16.
The above combination fails to disclose wherein in the controlling of the viewing zone adjusting assembly,
the opening or closing operation of each of the plurality of cells is controlled such that light is incident from the liquid crystal shutter corresponding to at least one sensing element disposed in an outer region to at least one cell region located at a first position, when the FOV of the display is enlarged, and
the opening or closing operation of each of the plurality of cells is controlled such that the light is incident from the liquid crystal shutter corresponding to at least one sensing element disposed in the outer region to at least one cell region located at a second position, when the FOV of the display is reduced, the second position being different from the first position.
However, Shioda et al. teaches the opening or closing operation of each of the plurality of cells is controlled such that light is incident from the liquid crystal shutter corresponding to at least one sensing element disposed in an outer region (Fig.3B: the light shielding portion 45 corresponds to the claimed outer region) to at least one cell region located at a first position (Fig.3B: a position located in the light shielding portion 45 other than the light-transmitting portion 43 corresponds to the first position), when the FOV of the display is enlarged (Fig.3B: if the pixel to be included in the FOV is in light-shielding portion 45 and outside of the light-transmitting portion 43, the FOV needs to be enlarged in order to include that pixel), and
the opening or closing operation of each of the plurality of cells is controlled such that the light is incident from the liquid crystal shutter corresponding to at least one sensing element disposed in the outer region to at least one cell region located at a second position, when the FOV of the display is reduced, the second position being different from the first position (Fig.3B: if the pixel to be included in the FOV is in the light-shielding portion 45 and within the light-transmitting portion 43, the FOV can be reduced).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li et al., Uy and Christophy et al. with the teaching of Shioda et al. to control the opening or closing operation of each of the plurality of cells such that light is incident from the liquid crystal shutter corresponding to at least one sensing element disposed in an outer region to at least one cell region located at a first position, when the FOV of the display is enlarged, and control the opening or closing operation of each of the plurality of cells such that the light is incident from the liquid crystal shutter corresponding to at least one sensing element disposed in the outer region to at least one cell region located at a second position, when the FOV of the display is reduced, the second position being different from the first position, so as to adjust the FOV of the display as desired, thereby improving the functionality of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696 

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696